DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                                                                                                                                

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims:
Claim 4, line 4, change “the main layer” to --the main adhesive layer--.

This application is in condition for allowance except for the presence of minor informality of the typographic error found in claim 4.  Accordingly, the term “the main layer” in claim 4 has been changed to “the main adhesive layer” by the Examiner, so as to overcome the typographic error.  No Further action is required.

Allowable Subject Matter
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance: None of the prior art of record whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the display device as a whole, specifically, a display module; a window disposed on the display module; a window protective layer disposed on the window; and a window adhesive layer disposed between the window and the window protective layer, wherein the window adhesive layer includes a surfactant, and has an adhesive force of about 100 gf/inch to about 300 gf/inch at about 25°C (as per claims 1-14); or a display module; a window disposed on the display module; a window protective layer disposed on the window; and a window adhesive layer disposed between the window and the window protective layer, wherein the window adhesive layer includes: a polymer resin including at least one of an acryl-based resin, a silicone-based resin, a urethane-based resin, or an epoxy-based resin, and a surfactant including polyoxyethylene alkyl ether (as per claims 15-17): a display module configured to fold and unfold; a window disposed on the display module; a window protective layer disposed on the window; and a window adhesive layer disposed between the window and the window protective layer, and contacting an upper surface of the window and a lower surface of the window protective layer, wherein the window adhesive layer includes a surfactant (as per claims 18-20) (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tamura et al (US Pub. No. 2013/0017389 A1) discloses the double-sided pressure-sensitive adhesive sheet.
Kim et al (US Pub. No. 2014/0306187 A1) teaches the adhesive having adhesive capsule and organic light emitting display device comprising adhesive layer formed by the adhesive.
Yasuda et al (US Pub. No. 2016/0291207 A1) discloses the anti-reflection optical member.
Lee et al (US Pub. No. 2017/0200915 A1) teaches the foldable display device.
Dollase et al (US Pub. No. 2017/0305132 A1) discloses the adhering two substrate  using latent-reactive adhesive films.
Mun et al (US Pub. No. 2017/0309867 A1) teaches the flexible display apparatus.
Kim et al (US Pub. No. 2018/0088375 A1) discloses the display device and method of manufacturing the same.
Lee et al (US Pub. No. 2019/0086709 A1) teaches the flexible display device.
Shimizu (US Pub. No. 2020/0095414 A1) discloses the active energy curable resin composition hard coat laminated film, and film for application to glass.
Park et al (US Pub. No. 2020/0332153 A1) teaches the adhesive composition for foldable display, and foldable display comprising the same.
Choi et al (US Pub. No. 2020/0361192 A1) discloses the polymer resin, window module including the same, and display apparatus including the same.
Song et al (US Pub. No. 2020/0395569 A1) teaches the window member for display device, display device, and manufacturing method for display device.
Yoo et al (US Pub. No. 2021/0079239 A1) discloses the film-printable UV-curable ink composition, method for producing bezel pattern using same, bezel pattern using same, bezel pattern produced by same, and foldable display substrate comprising same.
Du et al (US Pub. No. 2021/0139747 A1) teaches the optical adhesive, method for manufacturing optical adhesive, and display device.
Song et al (US Pub. No. 2021/0184161 A1) discloses the display device.
Jeong et al (US Pub. No. 2021/0187904 A1) teaches the display device.
Kim et al (US Pub. No. 2021/0253918 A1) discloses the resin composition, protective sheet and display device including the same. 
Lee et al (US Pat. No. 11,348,487 B2) teaches the display module.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	
	

/JOE H CHENG/
Primary Examiner
Art Unit 2626